Quayle Action
This application is in condition for allowance except for the following formal matters:

Newly submitted claims 29-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 29 is distinct from claim 21. For example, the burner of claim 21 has a bottom flange that is parallel to the top flange.  Claim 29 does not have this feature.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Therefore, claims 29-41 must be canceled before a notice of allowance can be issued.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


/JASON LAU/            Primary Examiner, Art Unit 3762